DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claim 13 recites, inter alia, “a first non-inductive antenna; one or more electrodes; and a circuit between the first non-inductive antenna and the one or more electrodes … a second non-inductive antenna configured to: transmit, via electric radiative coupling, a first set of radio-frequency (RF) pulses to the first non-inductive antenna on the implantable wireless stimulator device”  
It is unclear what components are required for the “electric radiative coupling” at issue beyond the vague term of “non-inductive antenna” recited in the claim.  The Instant Specification merely discloses (emphasis added):
via non-inductive electric radiative coupling.

Accordingly, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schatz et al. (US 20130320773 A1, December 5, 2013) (hereinafter “Schatz”) in view of Herscher et al. (US 20120095461 A1, April 19, 2012) (hereinafter “Herscher”).
Regarding claims 1-3, 5, 6, 8-10, Schatz discloses tuning an impedance matching system for an implantable device including wireless energy transfer (abstract) and compensating for reflected impedance due to temperature changes.  See, e.g., Fig 6A-6C and associated text.  
Schatz does not teach first and second measurements recited in the claim.  Herscher teaches calibrating an RF medical system by characterizing and compensating for electrode-tissue impedance using a plurality of RF measurements.  See, e.g., claim 54 and supporting text.  See also [0085]-[0089] (disclosing measurement of complex impedance angles).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Herscher with the invention taught by Schatz such that the method to adjust stimulation by an implantable wireless stimulator device to surrounding tissue, the method comprises transmitting, from an external pulse generator and via electric radiative coupling, a first set of radio-frequency (RF) pulses to the implantable wireless stimulator device such that electric currents are created from the first set of RF pulses and flown through a calibrated internal load on the implantable wireless stimulator device; in response to the electric currents flown through the calibrated internal load, recording, on the external pulse generator, a first set of RF reflection measurements; transmitting, from the external pulse generator and via electric radiative coupling, a second set of radio-frequency (RF) pulses to the implantable wireless stimulator device such that stimulation currents are created from the second set of RF pulses and flown through an electrode of the implantable wireless stimulator device to tissue surrounding the electrode; in response to the stimulation currents flown through the electrode to the surrounding tissue, recording, on the external pulse generator, a second set of claim 1); further comprising: in response to characterizing the electrode-tissue impedance as resistive, adjusting one or more input pulses to be transmitted by the external pulse generator to the implantable wireless stimulator device such that stimulus currents created from the input pulses on the implantable wireless stimulator device are adjusted to compensate for a resistive electrode-tissue impedance (as recited in claim 2); wherein adjusting input pulses comprises: maintaining a steady-state delivery of electrical power to the implantable wireless stimulator device such that electrical energy is extracted from the input pulses as fast as electrical energy is consumed by the implantable wireless stimulator device to (i) generate the stimulus currents with one or more pulse parameters that have been varied to accommodate the resistive electrode-tissue impedance, and (ii) deliver the stimulus currents from the electrode on the implantable wireless stimulator device to the surrounding tissue (as recited in claim 3); further comprising: in response to characterizing the electrode-tissue impedance as capacitive, adjusting one or more input pulses to be transmitted by the external pulse generator to the implantable wireless stimulator device such that stimulus currents created from the input pulses and delivered by the electrode on the implantable wireless stimulator device to the surrounding tissue are adjusted to compensate for a capacitive electrode-tissue impedance (as recited in claim 5); wherein adjusting input pulses comprises: maintaining a steady-state delivery of electrical power to the implantable wireless stimulator device such that electrical energy is extracted from the input pulses as fast as electrical energy is consumed by the implantable wireless stimulator device to (i) generate the stimulus currents with one or more pulse parameters that have been varied to accommodate the capacitive electrode-tissue impedance, and (ii) deliver the stimulus currents from the electrode on the implantable wireless stimulator device to the surrounding tissue (as recited in claim 6); further comprising: based on results of characterizing the electrode-tissue impedance, automatically choosing a stimulation session by determining input pulses to be transmitted by the external pulse generator to the implantable wireless stimulator device such that stimulus currents are created on the implantable wireless stimulator device and delivered by the electrode claim 8); wherein determining input pulses comprises: updating the second set of radio-frequency (RF) pulses to obtain updated second set of RF reflection measurements; and comparing the updated second set of RF reflection measurements with the first set of RF reflection measurements (as recited in claim 9); wherein updating and comparing are performed iteratively until desired RF reflection measurements are obtained (as recited in claim 10) in order to achieve a more efficiently-tuned RF system.
Regarding claims 4 and 7, Schatz teaches a method to adjust stimulation by an implantable wireless stimulator device to surrounding tissue, wherein the pulse parameters comprise: a pulse width, a pulse amplitude, and a pulse frequency.  See, e.g., [0126].
 Regarding claims 11 and 12, Schatz teaches a method to adjust stimulation by an implantable wireless stimulator device to surrounding tissue, further comprising: automatically performing fault checking according to results of characterizing the electrode-tissue impedance (as recited in claim 11); wherein automatically performing fault checking comprises: detecting a damaged wire in a circuit leading to the electrode on the implantable wireless stimulator device (as recited in claim 12).  See, e.g. [0105].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SCOTT LUAN/Primary Examiner, Art Unit 3792